 BOGART SPORTSWEAR MFG. CO.609Bogart Sportswear Mfg. Co.,Inc.andInternationalLadies'Garment Workers'Union,Texas DistrictCouncil.Cases 16-CA-3662 and 16-CA-3746November 17, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn March 24, 1970, Trial Examiner David S.Davidson issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner further found that the Respondent had notengaged in certain other unfair labor practices allegedin the complaint, and recommended that thoseallegations be dismissed. Thereafter, the Respondent,theGeneral Counsel and the Charging Party filedexceptions to the Trial Examiner's Decision, and theGeneral Counsel and the Respondent filed supportingbriefs. The Charging Party filed a reply brief to theRespondent's exceptions and objections.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, except as modified hereafter.InMay 1969, the Respondent commenced agarment manufacturing operation in Cleburne, Texas,subleasing premises previously occupied by A & SManufacturing Company, which terminated its man-ufacturing operations on May 13, 1969.MarthaWilson, an alleged discriminatee, hadworked for A & S from 1963 to 1966. In 1966, she wasdischarged by A & S's personnel manager; thereasons assigned for her discharge were that she didn'tdo her work, bothered other employees, and was anagitator.In July 1969, a representative of the Unioncontacted Martha Wilson and asked her if she wouldassist the Union in contacting Respondent's employ-ees for the purpose of starting an organizing campaignat the Cleburne plant. She helped arrange a meeting ather house and distributed union literature outside theplant during July and August.On September 4, 1969, Mrs. Wilson noticed an ad inthe Cleburne Shopper placed by Respondent seekingexperienced single-needle and special machine opera-tors, a position for which she was qualified. When sheapplied for the job Plant Manager Thompson had herapplication, and standing next to him was Mrs.Simons, one of the former owners of A & S. As Mrs.Wilson approached the desk, Mrs. Simons said, "Waitjust a minute, I want to see the name on thatapplication." She then said, "You are Martha Wilson.You get out of here right now. You are the one thatstarted this union stuff." In answer to an inquiry byMrs.Wilson,Mrs. Simons replied, "Yes, I have theauthority to tell you to get out. Now get out."Thompson confirmed that Mrs. Simons could ask herto leave the front of the building, and arose from hischair and walked toward the door through which Mrs.Wilson had entered the plant area. Mrs. Wilsonfollowed him and asked if he was going to refuse tohire her because of the union activity. Thompson toldher that up until then Respondent had not hiredanyone who had been discharged by A & S.Thompson also told her that Mrs. Simons hadmentioned to him that Mrs. Wilson had reported A &S to the health authorities. Mrs. Wilson then left theplant.The Trial Examiner correctly found that there issubstantialevidence to conclude that after thecommencement of Respondent's operations at theformer A & S plant, Mrs. Simons was clothed withapparent authority to speak for Respondent, andnoted that the Respondent permitted Mrs. Simons tohold herself out as a member of management and thatitwas reasonable for employees to conclude that Mrs.Simons spoke for Respondent. He further found thatwhile there were factors supporting the inference thatMrs. Wilson was rejected for employment because ofher union activities, there was equal support for theview that Respondent merely followed its avowedpolicy of not hiring anyone previously discharged byits predecessor, A & S, and concluded that the failureto hire Mrs. Wilson was not discriminatorily motivat-ed. We disagree.With respect to the hiring incident, Thompson notonly did not bother to disavow Mrs. Simons' outburstbut he essentially confirmed Mrs. Simons' authoritywhen he informed Mrs. Wilson that she had theauthority to order her from the front of the building.Thereafter,Thompson did not even discuss theemployment application with Mrs. Wilson but pro-ceeded to escort her from the plant after Mrs. Simonshad identified her as a union adherent.In this factual context we can only conclude that theRespondent did not hire Mrs. Wilson because of herprevious participation in union activities, and that186 NLRB No. 90 610DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch conduct was violative of Section 8(a)(3) and (1)of the Act.THE REMEDYHaving found that Respondent also unlawfullydiscriminated against Martha Wilson with respect toher application for employment, we shall order theRespondent to offer her immediate employment inthe same or substantially equivalent position at whichshe would have been employed absent the discrimina-tion against her, when such position became availablesubsequent to the filing of her September 4, 1969, jobapplication with the Respondent.We shall furtherorder that the Respondent make Martha Wilsonwhole for any loss of earnings suffered by her as aresult of the discrimination against her by payment toher of a sum of money equal to that which she wouldhave earned from the date after the discrimination,when a job for which she was qualified becameavailable, until the date of such offer, less her netearnings during the period. Such backpay shall becomputed on a quarterly basis as provided in F. W.Woolworth Company,90 NLRB 289. Interest at therate of 6 percent per annum shall be added to backpayprovided for in this proceeding to be computed in themanner set forth inIsis Plumbing & Heating Co.,138NLRB 716.AMENDED CONCLUSIONS OF LAW1.Insert the following as paragraph 4:By discriminating againstMarthaWilson withrespect to her application for employment, Respon-dent has engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Bogart Sportswear Mfg.Co., Inc., FortWorth and Cleburne, Texas, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommend-ed Order, as modified herein:Section 2(a) and 2(b) shall be modified by strikingthe language thereof in its entirety and substitutingtherefor as 2(a): Offer James Allen and MarthaWilson immediate employment at the same orsubstantially equivalent positions at which they wouldhave been employed had they not been discriminatedagainst,without prejudice to any seniority or otherrights and privileges they might have acquired, therightofMarthaWilson to employment to bedetermined as provided in the section of the Decisionentitled"The Remedy"and make the above-namedemployees whole for any loss of pay each may havesuffered as a result of the discrimination against themas provided in the sections of this Decision and theTrial Examiner'sDecision entitled"The Remedy."'Reletterparagraphs 2(c), (d), (e),and (f) asparagraphs2(b), (c), (d),and (e)respectively.In the last line of relettered paragraph 2(b) insert aperiod after 2(a).In relettered paragraph 2(c), change the third word"employee" to"employees" and in the second linechange the word"his" to"their."In conformitywith the changes in the Order,the last paragraph andthe following two indented paragraphsof the Noticeshall be changed toread as follows:Ithas been foundthat we discharged JamesAllen because of his unionactivitiesand membership and we refusedto employ Martha Wilsonbecauseof herunion activities and thisdiscriminatoryaction violated theAct.WE WILLofferJamesAllenandMarthaWilson immediateemploymentat the sameor substantiallyequivalent positionsat which theywould have been employedhad they not been discriminated against,without prejudice to any seniority or otherrightsthey may have acquired.WE WILL make up any pay theymay have lost because of ourdiscriminationagainst them with 6 percent interest.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Trial Examiner: Pursuant to acharge filed on July 2, 1969, in Case 16-CA-3662 byInternationalLadies'GarmentWorkers'Union, TexasDistrictCouncil, referred to herein as the Union, acomplaint issued on August 27, 1969. The complaintalleged that Respondent violated the Act by dischargingJames Allen from its Fort Worth, Texas, plant and byinterrogating employees at that plant on two occasions. Initsanswer,Respondent denied the commission of anyunfair labor practices.A hearing was held before me in Fort Worth, Texas, onSeptember 24-26, 1969. At the outset of the hearing counselfor the General Counsel was permitted to amend thecomplaint to allege that Respondent also violated the Actby promising and granting its employees additionalvacation and insurance benefits if they refrained fromunion activities. Respondent denied the additional allega-tions of the complaint. At the close of the hearing oralargument was waived, and the parties were given leave tofile briefs.Meanwhile on September 17, 1969, the Union filed afurther charge against Respondent in Case 16-CA-3746,alleging the commission of unfair labor practices atRespondent'sCleburne,Texas,plant.Thereafter,onOctober 31, 1969, the Regional Director issued hiscomplaint in that case alleging that Respondent promisedand granted the employees at the Cleburne plant additionalinsurance benefits if they refrained from union activitiesand that Respondent refused to hire Martha Wilson as anemployee at that plant because of her union activities.Simultaneously counsel for the General Counsel moved to BOGART SPORTSWEAR MFG. CO.611reopen the record in Case 16-CA-3662 and to consolidatethe two cases for further hearing and decision. Over theopposition of Respondent, the motion was granted, and thereopened hearing was held at Cleburne, Texas, onDecember 16 and 17, 1969. At the close of the hearing oralargument was waived, and the parties were given leave tofile briefs, which have been received from all parties.Upon the entire record in this case, and from myobservation of the witnesses and their demeanor, I makethe following:itsorganizing campaign in April and it seems likely thatsome organizationalwork preceded the Union's firstmeeting, the evidence does not support a finding that theUnion's organizational activity became known to Respon-dent until shortly before the union meeting.'B.The 1969 Vacation BenefitsOn May 19, 1969, Respondent posted the followingnotice in the Fort Worth plant:May 19, 1969FINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent, a Texas corporation, is engaged in themanufacture of sportswear at its Fort Worth and Cleburne,Texas, plants.During the 12-month periods precedingissuance of the complaints, representative periods, Respon-dent sold products valued in excess of $50,000 which wereshipped directly from its Fort Worth and Cleburne plantsdirectly. to points outside the State of Texas. During thesame period, Respondent received goods and materialsvalued in excess of $50,000, which were shipped to its plantsdirectly from points outside the State of Texas. I find thatRespondentisanemployer engaged in commerce withinthe meaning of the Act and that assertion of jurisdictionherein is warranted.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofthe Act.III.THE ALLEGED UNFAIR LABORPRACTICESA.The Union Activities at Respondent's FortWorthPlantThe exact date when union activities started amongRespondent's Fort Worth employees is not clear from therecord.The first meeting of Respondent's employees was held bythe Union on May 23, 1969. That night, the Union sent anight letter to Respondent, addressed to the attention of itspresident, informing Respondent that 31 named employeeshad authorized it to inform Respondent that they wereserving as unpaid volunteer members of an organizingcommittee for the Union. The night letter was received byRespondent on the following morning.Charles Groden, Respondent's vice president in charge ofmanufacturing and manager of the Fort Worth plant,testified that he first became aware of the Union's interestin organizing Respondent's employees on the day of thefirst union meeting,and that before that he heard rumorsthat the Union was in town. After receipt of the night letterfrom the Union, Groden saw some of the employeeswearing voluntary organizer cards in the plant.Although there is some testimony that the Union startedIShirley Hyder testified that the Union passed out leafletsin April, andBertha Sowells testified that the campaign started inApril. Even if onemight infer that leaflets came to Respondent'sattention,Iam notTO OUR EMPLOYEESIn an attempt to continuously improve benefits for ouremployees, effectivethis summerour employees willbenefit from a more liberal vacation policy.All permanent employees who have been with thecompany one year as of June 1, 1969 and who have notbeen absent from workmore than12 working days, willreceive one weeks vacation. Hourly employees willreceive 40 hours at their hourly rates. Piece workemployees will receive 40 hours at their average hourlyearningsfor the past year.Employees who have been with the company continu-ously for five years will receive two weeks paidvacation, computed as described above. Employeeswho normally would receive two weeks and who havebeen absent from work more than 12 working days inthe preceding year will lose their right to receive oneweeks vacation for the current year. They will, however,receive the second weeks vacation because of theirseniority.This is another attempt to provide greater benefits forour employees as we have done in the past. We do haveother benefits in the planning stage.Should you have any questions pertaining to this, pleasecontact your department heads./s/ Louis Bogart, LouisBogart,PresidentA few days later, on May 23, 1969, a second notice waseither posted or distributed to employees. Its contents were:May 23, 1969FOR ALLEMPLOYEESVacations for Year June 1, 1968 to June 1, 1969.Since we have no permanent records for excused daysabsence of the year June 1, 1968-June 1, 1969, we areallowing one weeks paid vacation if you were on thepayroll June 1, 1968.Employees with five years service will get two weekspaid vacation./s/ Louis BogartLouis Bogart, PresidentAround the time the first notice was posted, theemployees were called together during a break period andaddressed by Respondent's President Bogart who told themabout the new vacation plan. According to the employeespersuadedthatMrs. -Hyder'srecollection of the date was sufficientlyprecise to attribute knowledge of theUnion's campaign to Respondent asearly as April. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho were present, Bogart described the plan approximatelyas set forth in the firstnotice.2According to the employees3they had previously received only I week of vacation,regardless of length of service, and employees lost theirvacation eligibility if they had been absent more than 12days during the preceding year.4 Mrs. Burns testified thatno distinction had been drawn previously between excusedand unexcused absences.Charles Groden testified that the changed vacation planresulted from a recommendation he made shortly after hewas hired in August 1968 as plant manager. At that time, hewas asked to observe the plant for a period of a week or so,and then make any recommendations as to changes hebelieved desirable. According to Groden, a week or 10 dayslater, in late August 1968 he met with Bogart and otherofficers of Respondent, including Vice President Seals, andoutlined general policies which he thought should beinstituted.He recommended a plan to give a I-weekvacation to employees with from I to 5 years of service, and2 weeks to employees with more than 5 years of service. Healso recommended that employees in either category lose 1week of their vacation if they had more than 12 unexcusedabsences during the preceding year. According to Groden,he also established a system tomaintainaccurate records ofemployee absences to show cause of absence and whetheror not excused.Although Groden testified that he had been unable todiscern any vacation plan from examination of companyrecords, he testified that he understood the previous policywas to grant a 1-week paid vacation for employees who hadbeen employed 1 year or moreunlessthey had 12 or moreunexcused absences. According to Groden he recommend-ed no change in the absence qualification.Groden testified that his recommendation was adoptedand that Respondent started to keep better records withrespect to absences starting in December 1968. Accordingto Groden, the May 19 notice summarized the plan he hadrecommended.However, he testified, as Respondentstarted to make up vacation schedules for the vacationperiod which started on June 1, he discovered that recordsof absences from June 1, 1968, until December 1968 werenot decipherable. He testified that it therefore becameimpossible to determine the number of unexcused absencesduring that period and that as a consequence on or aboutMay 23 he recommended the change indicated in the May23 notice removing the absence qualification for vacationeligibility.According to Groden, at a Christmas party in 1968,President Bogart spoke to the employees in generalitiesabout improvements in vacations, but did not state anydetails.Although Groden testified that the new policy wasput into effect immediately after he recommended it bystarting to keep better records, he also testified that atChristmastime the new vacation policy had not beenadopted and that he did not believe it had been adopted atthe time of later employeemeetingsin February or Marchwhen a new incentive bonus was discussed, explaining thatitwas premature because he did not get into the attendancerecords untilMarch or April. However, he testified thatbefore March orAprilhis recommendation as to vacationshad been approved orally. There is no evidence that thepolicy was put in writing until the May 19 notice. Grodentestified further that he took it for fact that the records hadbeen maintained in a certainway so that he would knowwho was eligible and who was not, and he did not know hewould have difficulty determining absence records.The General Counsel contends that Respondent changeditsvacation policy to induce employees to refrain fromjoining or supporting the Union. There are two aspects ofthe change in vacation policy to be considered. The first isthe change in vacation plan announced on May 19. Thesecond is the modification announced on May 23.As for thefirst,while there is considerable vagueness inGroden's testimony as to when the change in the vacationplan was adopted, I am not persuaded that the GeneralCounsel's contention is supported by the record. It is truethatGroden was indefinite as to the date when hisrecommendation was accepted,and at times seemed toindicate that it was accepted as early as December 1968while at others that it was accepted later in the Spring of1969.However, as I have found above, the evidence doesnot establish with any precision when Respondent becameaware of the union activities at the plant. Although Grodenindicated he heard rumors the Union was in town beforeMay 23, it is not clear when he heard them or became awarethat a campaign was underway at the plant. The timechosen for announcement of the vacation plan was logicalin that the vacation period was about to commence,although nothing would have prevented an earlier an-nouncement. I conclude that the General Counsel has notsustained his contention that theMay 19 change invacation plan was designed to undermine the Union.TheMay 23 modification in the plan stands on adifferent footing. I find Groden's explanation of thatchange incredible.At one point he indicated that hereviewed records as early as August 1968, at another heindicated that he reviewed them in March or April 1969,and he also testified that he set up an improved system forrecording absences in December 1968. In the light of thistestimony I cannot believehisexplanationthat theimpossibility of determining eligibility based on unexcusedabsences was discovered only after May 19 and caused themodification in the plan. Moreover, I cannot credit histestimony that a distinction had been drawn betweenexcused and unexcused absences in the past or under theplan as announced on May 19. Not only did Mrs. Bums, anemployee of some 8 years' seniority, testify to the contrary,but the May 19 notice sets forth no such distinction, and theonly evidence as to what President Bogart told employeeson May 19 supportsa findingthat he drew no suchdistinction in his oral description of the new vacation plan.Moreover, if eligibility had been determined in previousyears on the basis of unexcused absences, it is unlikely that2BothMrs. Hyder and ViraBurns testified that Bogart saidthat those4AccordingtoMrs. Burns someyears earlierthe number of allowablewho were absent 12 days or more would receive no vacation, but otherwiseabsences had been reduced from22 to 12 days. AlthoughGroden testifieddescribedtheplanas in the notice. Neither testified that Bogartthat he had been told by other personnel that the absence limit had alwaysdistinguished between excused and unexcused absences in his remarks.been 12days,Mrs. Burns'testimony was not refuted by any witness with3Mrs. Hyder and Mrs.Burns.direct knowledge.However, this conflict is not material. BOGART SPORTSWEAR MFG. CO.613Respondent's recordswould not have revealed thenecessaryinformationbefore December 1968.5Thus, I find that the vacation plan announced on May 19made no distinction between excused and unexcusedabsences in its eligibility criterion, and that the modifica-tion announced on May 23, only 4 days later, was not dueto any belated interim discovery that Respondent's recordsfailed to show which absences had been excused during theprevious year.Ihave alsofound that Respondent becameaware of theunion organizingcampaign on or shortlybefore May 23. The effect of the change in vacation policyon May 23 was to give an extra week's vacation to allemployees who had been absent more than 12 days duringthe past year, a grant of considerable value to thoseaffected .6Although the Union was not mentioned byRespondentin announcingthe modification to the vacationplan, in theabsence ofany credible explanation for themodification, I conclude that the modification, which wasannouncedon the sameday as the Union's first meeting,was prompted by Respondent'sawarenessof the unionactivities and was adopted for the purpose of inducingemployees to decide that they did not need unionrepresentation.?C.The Interrogation and Discharge of James Allen1.Allen's employment and work recordJames Allen started to work for Respondent in April 1968as a janitor. At some time thereafter he was transferred tothe shipping department, and ultimately was placed underthe supervision of Frank Vaughn, Respondent's trafficmanager,8with instructions to assist Vaughn and dowhatever Vaughn told him. Allen's duties included settingup boxes, banding boxes for shipment, preparing orders forshipment,moving garmentsfrom one location to another,and doing whatever else Vaughn told him to do. His workstation was near Vaughn's desk in the shipping departmentunless sent elsewherein the plant by Vaughn.Although thereis some conflictbetween the testimony ofAllen and that of Vaughn and Groden as to Allen's workrecord, the evidence leaves little doubt that Allen was not asatisfactoryemployee in some respects. As Grodentestified,Allen was not without appeal as an employee.Groden describedhim as clean,honest, and anxious toplease.When givenan assignmenthe set out to do it on arun. He was willing to do whatever was asked of him andwhat he did he apparently did well. Allen had a seriousspeech impediment and personalfinancialproblems which,along with Allen's appealing qualities, caused Groden to5The recordswere not offered in evidencein support of Groden'stestimony.6The recorddoes not show the numberof employees who would havebeen disqualified under theMay 19 plan as originally adopted. However,Mrs. Hyderand Mrs.Burns had both failedto qualifyfor vacations inpreviousyears and testifiedthat theyhad been absentmore than 12 days intheyearpreceding June 1,1969. Timecardsand relatedtestimony showthat during the 6 months preceding June 18,1969, Mrs.Hyder was absent8 days,Mrs. Sowells and Mrs. Braziel were absent 13days, and JamesAllenwas absent5 weekdaysand 5Saturdays. It is likelyfrom thisevidence as well as the fact that Respondent felt impelledto adopt anattendance standard for vacation eligibility that absenteeism was acommon problemin the plant.7I.T.T.Semi-Conductors, Inc.,165NLRB 716;Russell-Newman Mfg.feel some sympathy for him and to wish to help him.However, offsetting Allen's appealingqualitieswere thefacts that he was chronically late for work, was occasionallyabsent, and often failed to followassignmentsthrough tocompletion. In the latter regard, Allen was easily distractedby a request from anyone else for help, and frequently leftassignmentsto assist others or to attend to personalmatters.According to Groden, after attempting for some time tohelp Allen to overcome his deficiencies without success, hedecided to place Allen under Vaughn in the hope thatVaughn, who supervised no other employees, could keepcloser rein on him. In addition, as there wasno one else inthe plant familiar with Vaughn's duties, he intended to haveAllen learn Vaughn's duties so that he couldserve as a reliefor backup man for Vaughn. Allen was instructed to take hisorders from Vaughn,to remainnear Vaughn's desk, and toperform work at the request of others only after gettingVaughn's approval.After hisassignmentto Vaughn, Allen's work habits didnot improve materially. As Allen conceded, he continued toperform work at the request of others and did so withoutgetting Vaughn's approval if he could not find Vaughn atthe time. Vaughn testified, without contradiction, to severaloccasions when he noticed Allen absent from his workstation and found him elsewhere attending to personal orother business. Allen conceded that he was reprimanded byVaughn and Groden on at least two occasions for leavinghis work and going to other departments without reportingto Vaughn.9 Vaughn also chided Allen about his tardinesson a few occasions after Allen was assigned to him.However, according to Vaughn he stopped reprimandingAllen when he saw that his efforts produced no improve-ment.Among the duties occasionally assigned to Allen wastaking hangers from the shipping department to thepressing department. As garments were pressed, they werehung on hangers by pressers and kept on hangers in storageuntilshipped.When packed for shipment, they wereremoved from the hangers, and the empty hangers wereaccumulated in the shipping department. Periodically theywere returned to the pressing department for reuse, andVaughn occasionally instructed Allen to take them there.On these occasions, Allen oftenremainedin the pressingdepartment and hung thehangers onracks at the pressers'work stations so they would be immediately available forthe pressersto use.Allen testified that Vaughn instructedhim specifically to hang the hangers as well as carry them tothepressing department and that he had a standingCo., Inc.,153 NLRB 1312, 167 NLRB No. 152, enfd.as modified406 F.2d1280 (C.A. 5).8According to Allen,he was placed underVaughn's supervision inNovemberorDecember 1968. According to Vaughn and Groden, Allenwas assigned to Vaughn in late Aprilor earlyMay 1969.Resolution of thisconflict is not material to the issues herein.9Although Allenclaimed that he took orders from persons other thanVaughn, he conceded that he had been told to take orders from Vaughnand that Vaughn had reprimanded him for performing work for otherswithoutVaughn's approval.However, Vaughn also conceded that Allennaturally took orders fromBoyd,who was also Vaughn's superior. I findthat Allen was expected to follow the orders of Boyd and perhaps Groden,but not of all those at whose request he left work assigned to him byVaughn. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstruction to take hangers to the pressing department andhang them whenever he had nothing else to do. Vaughn andGroden denied that he had,ever been told to hang hangers.They testified that they had indeed reprimanded Allen forstaying in the pressing department to hang hangers, andAllen conceded that Vaughn and Groden had told him tostay away from the pressing department if he had nothingto do. Although Allen testified that he could not rememberifGroden had told him not to hang hangers, he concededthat at the time of his discharge he felt that he might havegone to the pressing department once too often. I cannotreconcile this testimony with Allen's claim that he had beenthere at Vaughn's direction. I credit Groden and Vaughn inthis respect and find that Allen hung hangers on his ownvolition and contrary to his instructions. Apart from hisvisits to the pressing department to hang hangers Allen alsoconceded that at times he went there during working timeto talk to the pressers, that Vaughn and Groden both toldhim not to go there, and that he continued to do so becauseother employees did. -On one occasion Groden pulled Allen's timecard eitherfor failing to report to work on a Saturday or tardiness. Thepulling of a timecard normally precedes a discharge orother disciplinary action, but Allen persuaded Groden togive him another chance, and Allen was permitted tocontinue at work. 102.The alleged interrogation of Allen by VaughnAllen testified that, during the second or third week inMay, Harry Jordan, a cutter, gave him a union authoriza-tion card at afternoon breaktime, told him it was somethingthat would help him, and asked him to sign it. According toAllen, he started to fill it out but, before he finished,Vaughn walked up and asked him what he was doing. Allentestified that he told Vaughn he was filling out the card,Vaughn asked to see it, and Allen handed it to him. It wasAllen's testimony that Vaughn read the card, told Allen itwould get him in "serious trouble," tore the card up, andthrew it in the trash. According to Allen, Jordan wasstanding one or two tables behind Allen talking to anotheremployee when Vaughn spoke to Allen. Allen did not knowwhether Jordan heard Vaughn's remarks. Allen testifiedthat until this incident he had not seen a union card orheard anything about the Union.Vaughn denied Allen's version of this incident in itsentirety, testifying he never spoke with Allen about a unioncard, never saw one, and did not know who signed a unioncard. Jordan did not testify.3.Allen's discharge and interrogation by GrodenOn May 27, Jettie Copeland, another employee, askedAllen tosign a unioncard, and he did. On the following dayhe was given a volunteer organizer's card and a plasticholder in which to wear it pinned to his shirt. Allen wore itfor a short while, but found that it got in his way whencarrying garments and removed it. He did notwear it againand was not aware that any supervisor saw it while he woreit.On June 17, the Unionsent a furthernight letter toRespondent setting forththe namesof 14 additionalvolunteermembers ofitsorganizing committee. JamesAllen's name headed the list. The nightletter wasdeliveredto Respondent at 10:17 a.m. on June18,1969.Onthe sameday Allen was discharged.The evidence concerning his discharge, like that concern-ing his interrogation by Vaughn, is in sharp conflict.Briefly,Allen's version of the events of that day is asfollows:He reported to work at 7:30 a.m., his regularstarting time,and worked through the morning uneventful-ly.During the afternoon, Vaughn told him to bring hangersto the pressing department and hang them. Between 2 and 3p.m.,Groden came to the pressing department andsummoned him to his office where they went together. Noone else was there. Groden asked Allen what he was doingin the pressing department. Allen replied that Vaughn hadtold him to take hangers to the pressing department andhang them whenever he was caught up in other work.Groden told Allen he wanted to ask him a very importantquestion and asked him if he had signed a union card. Allenanswered untruthfully that he had not. Groden repeated hisquestion severaltimes,and Allen repeated his denial.Groden then asked Allen to call Vaughn and ShippingDepartment Supervisor Boyd into his office. They came inand Groden asked them if Allen was of value to either ofthem. Both replied negatively. Groden then told Boyd toput Allen on some other job for therestof the day. Boydassigned Allen to clean a room where Allen worked for ashort while. Boyd then assigned Allen to work with severalother employees loading a truck. At or about 5 p.m. Grodencame to where he was working and told Boyd to tell Allenhis check was ready. Boyd conveyedthe messageto Allen,who went to the office, got his check, and left. He did notwork thereafter.Respondent's version differs from Allen's in all but onesignificantrespect.Thus, according to Respondent'switnesses,at the start of work on June 18, Vaughn wasunable to locate Allen in the plant, and went to Groden'soffice around 8:30 a.m. to ask if Groden had assigned Allentootherwork.Groden replied that he had not andsuggested that Vaughn have Allen paged over the in-plantpaging system. Vaughn did, but Allen did not respond. Ator around 9 a.m. Respondent's President Bogart and VicePresident Seals stopped in Groden's office to chat for a fewminutes.Groden's office has a window through which onecan look out over the production area. While in Gtoden'soffice,Bogart noticed Allen in thepressingdepartmenthanging hangers, and asked Groden what Allen was doingthere as he had told Groden repeatedly that Allen was notsupposed to be there hanging hangers. Groden said hewould take care of it, Bogart andSealsleft, and Groden hadAllen paged to come to his office. Allen came to the office,and Groden asked him what he had been doing in thepressing department. Allen replied that he did not know.10Allendid not testifyas to the time of this incident. Groden testifiedemployee.Sherman DeVaughn.interceded on Allen's behalf on the firstthat he pulled Allen's timecard with the intent to discharge him on twooccasiontopersuadeGroden to retain Allen. Groden displayedoccasions,once inAprilorMay andonce 2 or 3weeks before Allen'sconsiderable confusion as to the cause and circumstances of the seconddischarge on June 18.Groden testified, contrary to Allen,that anotherpulling of Allen's card. BOGART SPORTSWEAR MFG. CO.615Groden reminded him that he had ordered Allen to stay outof the pressing department, not to hang hangers, and not towaste the time of the pressers. He asked Allen for anexplanation but Allen could give none. Groden then toldAllen that hewas terminatinghim immediately and askedhim to accompany him to get his final check. Then he toldAllen he wanted to ask him a personal question and asked,"James,have you signed a union card? Are you a memberof the union?" Allen replied negatively, and Groden said,"James,answer metruthfully, are you a member of theunion?" 11 Allen again answered that he had not signed acard.Groden told Allen to come with him. Allen askedGroden not to fire him, but Groden replied that he could nolonger tolerate him. Groden and Allen then left Groden'soffice and went to Seals' office where Groden explained toBogart and Seals what had happened. Seals had Allen'stermination checks prepared, the checks were given toAllen, and Allen left. Allen wasnot seen inthe plantthereafter by Respondent's officials or supervisors. Boydand Vaughn were not called into Groden's office inconnection with the discharge.4.Concluding findings as to Allen's interrogationand dischargeAllen's version of his discharge and his interrogation restsprincipallyon Allen's testimony, supported as to hispresence in the plant during the afternoon of June 18 by thetestimony of Jannice Gipson, formerly employed byRespondent as a presser. Respondent's version rests on thetestimony of Vaughn, Groden, and Seals. In their briefs,each side points to deficiencies in the testimony offered bythe other and urges that its witnesses be credited inpreference to the witnesses presented by the other side.Looking first at the testimony of Allen, there are anumber of factors which raise questions as to its accuracy.With respect to the interrogation by Vaughn, apart fromAllen's testimony there is no other evidence in the recordthat union authorization cards were being solicited in theplant at the time indicated by Allen, approximately 2 weeksbefore thefirstunionmeeting.Jordan,who allegedlysolicitedAllen, was not called as a witness to corroborateAllen's testimony.During Allen's testimony relating to his discharge, Allenwas asked several times to describe in sequence hisactivities in the plant on the day of his discharge. Each timehe described them differently. Thus, he testified initiallythat upon reporting to work Vaughn assigned him to finishbanding some boxes in the perma-press building, a buildingseparate from that in which the shipping department waslocated.12He testifiedthat Vaughn then assigned him tohelpGarvis, another employee, take garments from theshipping department and hang them in a truck, where heremained until lunch. Next Allen testified that Vaughn'sfirstassignmentthatmorning was to help girls movegarments untillunchtime. When asked if he banded boxes11Grodenso testified on cross-examination.On directexamination hetestified that heasked Allen initially, "James, since this is all over, are youa memberor have you ever signeda unioncardin thisplace?" At that timehe testified that after Allen's initial denial,he said, "James,even thoughyou are notworking here,we are still friendsand you tell me whether youhaveor whetheryou haven't signed a union card."thatmorning, Allen commented that he was sleepy andcould not think straight and stated that he helped movegarments and then banded boxes, finishing before lunch-time.Then he was asked if he loaded a truck. After aninitial denial and an assertion that he was mixed up, Allentestified that he first helped girls move some garments, thenbanded boxes, and then helped Garvis load a truck untillunch.Allen's testimony as to what he did after lunch until hisdischarge was similarlyinconstant.First he testified thatafter lunch Vaughn instructed him to bring some garmentsfrom the perma-press building to the shipping department,after which Vaughn told him that because his work wascaughtup he should take hangers to the pressingdepartment and hang them and that he remained thereuntil called to Groden's office. Next he testified that afterlunch Vaughn told him to give the girls in the stockroom ahand hanging something on a rack. Still later, he testifiedthat after lunch Vaughn told him to go to the pressingdepartment and hang hangers. Finally, Allen testified thatafter lunch Vaughn told him to help with order filling andshipping,13afterwhich he was sent to the pressingdepartment, where he remained until called to Groden'soffice.Although Allen named several employees with whom heworked during the morning and in the late afternoon ofJune 18, none of them appearedas witnesses.Similarly,although Allen testified that he met several persons atlunchtime on the company parking lot, none of them werecalled to corroborate his testimony as to that encounter.Only Jannice Gipson, whose testimony is discussed below,appeared to testify concerning Allen's presence at the planton the afternoon of June 18.During Allen's cross-examinationhe was asked to recitehis activities for several workdays preceding his discharge.Although no internalinconsistencieswere developed, Allentestified that he had worked on the Saturday preceding hisdischarge and described what he did on that day. Histimecards, however, show that he did not work on that day.While Allen testified that he workeduntila few minutesbefore 5 p.m. on June 18, when he was sent to the office toget his check, his timecard shows a quitting time of 4 p.m.written on it by hand. Respondent'switnessesexplained,without contradiction, that when an employee is dischargedduring a workday, he is paid for 8 hours or for his timeworked if more than 8 hours. Allen was not examined as tothe discrepancy between his timecard and his testimony.As I have noted above, although Allen testified that hehad standing instructions to take hangers to the pressingdepartment and hang them, when he had nothing else to do,I have not credited that testimony.Allen's testimony also revealed some additionalinconsis-tencies or deficiencies both internally and in comparison tohis affidavit given during the investigation of this case.Thus, Allen testified that on June 18 he told Vaughn hedidn't think it was right for Vaughn "to do me that way."12According to Vaughn,thiswas the assignment Allen should haveperformedupon reportingto workbut he failed to do so.13Allen was askedspecificallywhether filling orders was the same ascarryinggarments from perma-press, and testified that it was not. In thisconnection he testified that he did not think he carried any garments fromperma-press after lunch. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDInitially hetestifiedthat he said this to Vaughn whileVaughn was in Groden's office during the afternoon. Laterhe testified that he said this to Vaughn as he walkedthrough the shipping department to get his check at 5 p.m.Allen also testified that while in Groden's office he was nottold that he was discharged but felt that that might be thecase and first learned he was discharged at 5 p.m. when hewas told to get his check. In his affidavit Allen stated thatwhile in Groden's office, Groden told him "he didn't needme any more." Although Allen in his testimony minimizedhis tardiness record, his timecards showed it to be worsethan he described.The sole corroboration of Allen's version of the events ofJune 18 came from the testimony of Jannice Gipson,formerly employed as a presser by Respondent. Mrs.Gipson testified that she ate lunch with Allen that day andthat she and Allen had the same breaktime and spent ittogether that afternoon. She testified further that, afterfinishing her work at 4 p.m. that afternoon, she waited atthe perma-press building for a ride and saw Allen at orabout 4:45 p.m. as he came to the perma-press building toget some garments to take to the other building. Mrs.Gipson was not cross-examined and was not asked if shesaw Allen in the pressing department at any other time,although, according to Allen, he spent more than an hourthereafter lunch hanging hangers. Contrary to Mrs.Gipson,Allen and Vaughn both testified that Allen'safternoon break started at 2:30 p.m., and Mrs. Selmon, apresser, and Vaughn testified that the afternoon break forthe pressers started at 2:15 p.m. Although Mrs. Selmontestified concerning other matters, she was not asked aboutAllen'spresence in the pressing department on theafternoon of June 18.14Turning to Respondent's evidence, a number ofsimilarweaknesses appear. Thus, Groden's testimony at times wasconclusionaryand vague as to detail. He exhibitedconsiderable confusion as to the reasons why he pulledAllen's timecard on the second occasion which he describedand as to the circumstances surrounding a warning whichhe testified that he gave to Allen on June 16.15 AlthoughGroden testified initially that among the kindnesses heextended to Allen was permission to leave work forpersonal reasons at Allen's request, he later denied thatAllen ever asked him to be let off early. While Grodenconceded that he questioned Allen about signing a card forthe Union and joining the Union while Allen was in hisoffice on June 18, his explanation that he did so for his"personal benefit" was hardly an explanation and wasgiven only after he twice evaded questions on cross-examination as to his reasons for interrogating Allen. As setforth elsewhere herein, Groden's testimony as to thechanges in Respondent's vacation policy was marred byinconsistency and his testimony as to institution of a newinsuranceplan was excessively vague. I have not creditedhim in either of these respects.In their versions of the events immediately surroundingAllen's discharge there are significant gaps between the14The record does not indicate whether Mrs. Selmon was at work thatday.Mrs. Hyder,a presser,was also not questioned about Allen's presencein the pressing department,but her timecard indicates that she was absentfrom work that day.15Allen testified that he received no warning on that day, and in histestimony of Groden and Seals. Although Groden placedSeals in his office with Bogart when Groden's attention wascalled to Allen hanging hangers in the pressing department,Seals testified that, before Groden brought Allen to hisoffice to get his checks, he had no occasion to talk toGroden about Allen that morning and did not think he hadtalked to Groden earlier that morning about anything. Sealswas not otherwise questioned as to his presence in Groden'soffice or what he observed while there.With respect to Groden's visit to Seals' office, Grodeninitially testified that Bogart was not there when he andAllen arrived, that Grodert asked Bogart to come to theoffice, and that he and Allen sat down in chairs near Seals'desk while they were there. Later Groden testified thatBogart was already inSeals'officewhen he and Allenarrived. Seals testified that Bogart was in his office whenGroden and Allen arrived and that Groden and Allenremained standing while in his office. Groden testified thateither Bogart or Seals gave Allen his final checks as he doesnot give out checks. Seals testified that Groden gave themto Allen.While Groden testified that he told Allen that hewas being discharged for disregarding orders to stay out ofthe pressing department, Seals testified that Groden said hewas discharging Allen for being late and for being in thepressing department talking to pressers.16 Although bothBogart and Mrs. Parker, who prepared Allen's checks,played significant roles in the sequence of events describedby Groden and Seals, neither was called to testify.The accuracy of Vaughn's testimony is also questionable.Although Vaughn testified that he was looking for Allen onthe morning of June 18, he testified that he did not seeAllen when Allen passed by Vaughn's work station to go toGroden's office, and Vaughn did not hear the page forAllenwhichGroden requested.DespiteAllen'spoorattendance record and Vaughn's alleged concern overAllen's whereabouts, Vaughn did not indicate that he madeany effort to learn whether Allen had punched in beforegoing to Groden to inquire about Allen. When Allen laterwalked by Vaughn's desk, according to Vaughn, Allen toldhim, "You're no good. I'll fix you, you got me fired."Vaughn denied that he knew about the discharge beforethen, that he even understood what Allen was talkingabout, or that he knew what to believe. But he did notpursue Allen and, according to his testimony, he was notinterested in finding out whether Allen was fired because hedidn'tknow what to believe. He made no effort todetermine Allen's status, despite the fact that he had beenlooking for him to complete a job, until after he was told byothers that Allen was fired. Only then, according toVaughn, did he ask Boyd to get someone to finish the workAllen was supposed to have done.17 Vaughn conceded thatthe only time he went to Groden's office to inquire as towhether Groden had assigned Allen to other work was onthemorning of June 18, despite the fact that Allen'sdisappearance from his assigned work on that day was notunique. By Vaughn's own account on that morning hevisited the perma-press building, where Allen was assigned,affidavithe statedthat he didnot recall being warnedon that day.16Allen'stimecard shows that he clocked in on time on June 18.17Likewise,although both Vaughn andGrodentestifiedthat Vaughnhad earlier inquiredof Grodenabout Allen,Groden didnothingto appriseVaughnof the discharge and the lossof hishelper. BOGART SPORTSWEAR MFG. CO.once at 7:30 and onceat 8:00a.m. He testified that he thenperformed some work at his desk until approximately 8:30before going to Groden to inquire about Allen. On cross-examinationafter the gap between his last visit to theperma-press building and his visit to Groden's office wascalled to his attention, Vaughn was asked, "Well, when youtoldMr. Groden that Jameswasn'tworking on the Searsjob, at that time you didn't know for sure, did you?"Vaughn replied, "Yes, at the time I told Mr.-no, he wasn't,he wasn't-I didn't say he was not working at that time. Isaid when I went over there he wasn't working."His earliertestimony was that he told Groden that Allen was notwhere he was supposed to be and he didn't know whereAllen was. Groden testified similarly.It isdifficult toescape the conclusion that Vaughn altered his testimony ashe became aware of the implications of his precedingtestimony as to the timing of his visits.With respect to his alleged interrogation of Allen,Vaughn testified that he had neverseena union card andwould not know what one looked like if handed to him. Hetestified that whether or not Allen signed a card made nodifference to him, that he knew nothing about the Union,and that he didn't know anything. He further testified thathe didn't notice any employees wearing volunteer organizerbadges and that he didn't know the Union was trying toorganize the plant, but he had "seen people" and heardrumors. He testified that it didn't matter to him either way,he had no idea when he first heard rumors, and he hadnever talked to anyone about it. He later testified that helearned the Union was trying to come in before Allen wasdischarged. He had seen people handing out leaflets, butnever took any because it didn't bother him. Vaughn'stestimony in this connection appeared excessively guardedand his later testimony contradicted his own initialunrealistic denials of knowledge of union activities.The critical credibilityissueswhich must be resolved arewhether or not Vaughn interrogated Allen as to the card hestarted to sign in early May and whether Grodeninterrogated and discharged Allen before or after Respon-dent received the night letter from the Union on June 18listing Allen among the members of the Union's voluntaryorganizingcommittee.As to the first, despite my negativeimpressions of Vaughn's disclaimers of knowledge of theunion activities, I am not persuaded that Allen's testimonyshouldbe credited absent corroboration by Jordan.Whether or not Jordan heard Vaughn question Allen orsaw Vaughn tear up the card, Jordan's testimony wouldhave established the fact that he solicited Allen to sign acard at the time and place mentioned by Allen if that werethe case. The absence of such corroboration in my view isof critical importance because the record otherwise fails toestablish that there was any in-plant organizational activityor that Respondent had any knowledge of the unionactivities at the time fixed by Allen. Given the weaknessesin Allen's testimony generally, I have concluded that absentcorroboration his testimony may not be relied on toestablish a unique incident having no other parallel in thiscase which occurred at a time when, insofar as the record617shows otherwise, Respondent was unaware of the unionactivities.The question of the time and circumstances of Allen'sdischarge presents a more difficult question.In many casestestimonial deficiencies on both sides suggest that the truthlies somewhere between the versions of both sides, and thiscase is no exception. Thus, I am not persuaded that eitherversion of the events on June 18 is entirely accurate, and asto the lesser details it may well be that none of thetestimony accurately reflects what happened on the day ofAllen'sdischarge.But as to the critical events I ampersuaded that the proper resolution of the testimonialconflicts is sufficiently clear. Thus, there can be little doubtthat at some point during the day Allen was observed byGroden hanging hangers in the pressing department andwas called to Groden's office. Although Allen testified thathe had gone to the pressing department at Vaughn'sinstruction, I have rejected that testimony as inconsistentwith his testimony otherwise. Yet, in order to acceptRespondent's version as to the timing of Allen's summonsto Groden's office, I must conclude that Groden's decisiontodischargeAllen only an hour before Respondentreceived the Union's night letter and his interrogation ofAllen about his union activities at that time were purecoincidences, unrelated to each other and to the receipt ofthe night letter. It is true that Groden did not attempt toconceal his interrogation of Allen, which he might havedone in an attempt to misrepresent the circumstances ofAllen's discharge. But the circumstances of the interroga-tionaswellas the weaknesses in the testimony ofRespondent's witnesses concerning the events immediatelysurrounding the discharge persuade me that Allen's versionof the timing of these events is more plausible and shouldbe credited.It is undisputed that Groden interrogated Allen and that,when Allen denied any union activity, Groden repeated hisquestion, urging Allen to tell him the truth. When asked thereason for his questions, Groden was at first evasive andthen answered only that he questioned Allen for hispersonal benefit. That answer hardly explained his refusalto take Allen's initial response at face value and hisrepetition of his question to Allen. Rather, it would appearthatGroden'squestioningofAllenwas prompted byreceipt of the night letter and that he repeated his questionafter Allen's negative response because Groden had reasonto believe that Allen's response was not truthful.Moreover, despite the fact that Groden identifiedSeals aspresent in his office withBogart atthe time Groden'sattention was called to Allen's whereabouts, Seals not onlyfailed to corroborate Groden as to the incident whichallegedly triggered Allen's discharge, but testified that hedid not recall talking to Groden until Groden came toSeals' office with Allen.is Vaughn's testimony concerninghis efforts to locate Allen on June 18, his complaint toGroden, and his response when Allen passed by him thatmorning lacks plausibility in crucial respects. Vaughn'stestimony that Allen threatened to "fix" him for gettingAllen fired is more consistent with Allen's version thatVaughn played a role in the meeting in Groden's office than18As set forth, the testimony of Grodenand Seals was also in conflictas to someobvious details of Groden's visit to Seals'office with Allen 618DECISIONSOF NATIONALLABOR RELATIONS BOARDwith the version of Vaughn and Groden in which he had norole in the discharge.Thus, not only is Groden's testimony that he interrogatedAllen before the night letter was received by Respondentless plausible than Allen's version, but the testimony ofGroden, Seals, and Vaughn, relating to the criticalcircumstances immediately surrounding Allen's dischargeas well as the other weaknesses in their testimony I have setforth above, reinforce the conclusion that Respondent'sversion of Allen's discharge should be rejected.While I have set forth at length above deficiencies inAllen's testimony and have not credited him as to hisinterrogationby Vaughn or his instructions to hanghangers, clearly he was both discharged and interrogatedand his interrogation occurred at the same time as Groden'sdetermination to discharge Allen. The deficiencies in thetestimony of Respondent's witnesses which have persuadedme to reject their version of Allen's discharge necessarilylead to the conclusion that the timing of Allen's dischargeand interrogation was other than as they testified and lendsupport to Allen's testimony at least to the extent that heplaced these events at a time after Respondent's receipt ofthe night letter. I credit Allen in this respect and so find.The question still remains whether Groden's interroga-tion of Allen and Allen's discharge violated the Act. As tothe first, I have little difficulty concluding that theinterrogation was coercive. Wholly apart from whether ornot the discharge of Allen was unlawful, the questioning ofan employee at the time he is told that his employer nolonger has any use for him 19 necessarily creates in the mindof the employee a relationship between his union activitiesand his employer's determination as to his utility.Moreover, the interrogation of Allen can hardly bedismissed as casual. It occurred in Groden's office, whereAllen was called. Groden was a high ranking official ofRespondent, Allen felt compelled to answer untruthfully,and Allen's response was challenged by a repetition of thequestion, prefaced by an appeal to tell Groden the truth. Iconclude in these circumstances that the interrogation ofAllen by Groden violated Section 8(a)(1) of the Act.Turning to Allen's discharge, other than Groden'sinterrogation of Allen and the grant of benefits foundherein to have violated Section 8(a)(1) of the Act, indicativeof a subtle but nonretributive animus against the Union,there is no other evidence in the record to suggest anaggressive hostility to the Union on the part of Respondent.Allen was only 1 of 48 20 employees at the Fort Worth plantwhose names were identified to Respondent as members ofitsvoluntary organizing committee, and there is nosuggestion of discrimination against any of them other thanAllen. Allen's record for attendance and sticking with hisjob were poor, and he continued to exhibit the same faultsdespite repeated efforts by Respondent to induce Allen tochange his ways.Nonetheless, the fact remains that despite Allen'sshortcomings,Respondent over a long period of timeregardedAllen as a worthwhile cause for the furtherexpenditureofcorrectiveefforts.Although there isevidence that Allen's timecard had been pulled with theintent to terminate him, Groden stated the cause as a failureon the part of Allen to report for work on a scheduledworkday. Despite the fact that both Groden and Vaughnhad spoken to Allen about going to the pressing departmentto hang hangers or visit and leavingassignments, there is noevidence that this conduct had been treated as seriously asAllen's failure to report for work, and indeed Vaughn'stestimony indicates that, after speaking to Allen a few timesabout it, he let it go without speaking to Allen further.While Vaughn testified that he feltituselessto speak toAllen, his determination not to pursue the matter indicatesalso that he did not regard Allen's performance in thisregard as vital to his continued employment. Apart fromthe problems with Allen's attendance and leavingassign-ments before they were completed, the evidence indicatesotherwise that he was an able and willing worker with manyaffirmative attributes. That Respondent so regarded him isalso indicated by its decision to train him as a relief man forVaughn who held a responsible position.While Respondent was free to discharge Allen because ofhis deficiencies or for any reason at all other than unionactivities, it is difficult to conclude that the notification ofhis union activity played no role in Groden's decision thathe could no longer tolerate Allen. Rather the inference isstrong that while Respondent accepted the union activitiesof its employees generally without punitive reprisal, Grodengreeted the news of Allen's union activities as a sign of rankingratitude from an employee for whom he had extendedhimself and decided when he saw Allen in the pressingdepartment once again that the time for protectivetreatmenthad ended. Accordingly, I conclude thatRespondent's decision to discharge Allen was not causedsimply by its longstanding dissatisfaction with aspects ofAllen's performance, but was triggered by the notificationfrom the Union that Allen had joined in the union activitiesand was furnishing aid to the effort to organize the plant. Ifind therefore that Allen's discharge violated Section 8(a)(3)and (1) of the Act.D.The Refusal to Hire Martha WilsonInMay 1969, Respondent commenced a garmentmanufacturing operation in Cleburne, Texas, subleasingpremises previously occupied by A & S ManufacturingCompany which terminated its manufacturing operationsonMay 13. As A & S employees completed work inprogress, they were placed on Respondent's payroll andcommenced work on Respondent's products.A & S was owned and operated by John Henry and MaryFrances Simons.When Respondent began the Cleburneoperation, it hired John Henry Simons to manage andoperate factory outlet stores for it at Cleburne and FortWorth. The Cleburne store was located in the front of thebuilding in which Respondent's manufacturing operationswere conducted. At the time of the transfer, A & S hadfinishedgoods and materials in its inventory which19As set forth, the evidence is in conflict as to whether Allen was toldimpactof his interrogation the same.he was discharged in so many words while in Groden's office, or was20After Allen's discharge, the Unionnotified Respondent that threemerely told that he was no longer of any value to his supervisors, leadingmore employees had becomevolunteer organizers for Respondent.him to believethathe was discharged. In either event, I wouldfind the BOGART SPORTSWEAR MFG. CO.619Respondent allowed it to continue to sell at the Cleburnefactory store. Although Mary Frances Simons never washired by Respondent, she was permitted to work for A & Sat the store in disposing of its inventory and was allowedfree access to all parts of the plant.During the transition period at the Cleburne plant, Mrs.Simons made some efforts to contact former employees ofA & S and urged them to return to the plant in anticipationof the commencement of Respondent's operation, tellingthem that Respondent wanted to fill up its machines. Someof them returned shortly before the transition date, workedbriefly forA & S, and then became employees ofRespondent. All of A & S's employees were required to fillout applications for employment with Respondent. Nonewere rejected by Respondent.At the time of the transition, Louis Thompson becamemanager of the Cleburne plant. He had not previouslyworked for A & S. Mary Ledbetter became floorlady,directly supervisingRespondent's employees. She hadpreviously occupied the same position for A & S. AlthoughRespondent Vice President Seals testified that Thompsonwas instructed to tell the employees that Mary FrancesSimons had nothing to do with Respondent's manufactur-ing operation, there is no evidence that the employees wereever told this.Martha Wilson had worked for A & S from 1963 to 1966.During that period she had quit once because she did notreceiveawage increase. Shortly thereafter she waspersuaded to return with an increase in pay. However, in1966, she was discharged by A & S's personnel managerduring the absence of Mr. and Mrs. Simons from the plant.The reasons assigned for her discharge were that she didn'tdo her work, bothered other employees, and was anagitator.21Immediately after her discharge,Mrs.Wilson com-plained to Texas authorities about toilet facilities in theplant which had been a source of concern to Mrs. Wilsonand others while she had been employed. Mrs. Wilson alsotelephoned Mrs. Simons after her discharge to discuss itwith her, but Mrs. Simons refused to do so.In July 1969, a representative of the Union contactedMartha Wilson and asked her if she would assist the Unionin contacting Respondent's employees for the purpose ofstarting an organizing campaign at the Cleburne plant.Mrs. Wilson agreed to assist the union representatives andhelped arrange for a meeting at her house between a unionrepresentative and several of Respondent's employees. Mrs.Wilson also assisted union representatives distribute unionliterature outside the plant during late July and August andwas observed doing so by Floorlady Ledbetter and Mr. andMrs. Simons.22On September 4, 1969, Mrs. Wilson noticed an ad in theCleburne Shopper placed by Respondent seeking experi-enced single-needle and special machine operators. Mrs.Wilson went to the plant to apply for ajob.23 She first spokewith Reba Laxton, an employee assigned to the factorystore.Mrs.Wilson told her that she was looking for workand wanted an application. Mrs. Laxton gave her anapplication blank and asked her to fill it out. Mrs. Wilsoncompleted the application, indicating on it that she hadpreviously worked for A & S and had been discharged. Shereturned the application to Mrs. Laxton who asked Mrs.Wilson to wait and went to the manufacturing area of theplant.Within a few minutes Mrs. Laxton returned andasked Mrs. Wilson if she worked for the Union or had everbelonged to it. Mrs. Wilson replied negatively, and Mrs.Laxton then asked her to accompany her to the rear of theplant.Mrs. Laxton led her to a desk and left. PlantManager Thompson was seated at the desk, holding Mrs.Wilson's application, and Mrs. Simons was standing next tothe desk. As Mrs. Wilson approached the desk, Mrs.Simons said, "Wait just a minute, I want to see the name onthat application." She looked at the application whichThompson was holding, commented that she knew Mrs.Wilson, and then said to Mrs. Wilson, "You are MarthaWilson. You get out of here right now. You are the one thatstarted this union stuff." Mrs. Simons also stated that Mrs.Wilson had reported A & S to State health authoritiesbecause of the plant restroom. Mrs. Wilson asked Mrs.Simons to wait a minute, and Mrs. Simons said, "I said foryou to get out of here." Mrs. Wilson asked Thompson ifMrs. Simons had authority to tell her to leave. Mrs. Simonsreplied, "Yes, I have the authority to tell you to get out.Now get out." Mrs. Wilson again asked Thompson if Mrs.Simons had authority to tell her to leave, and Mrs. Simonsagain replied, stating that she owned the building, that shehad authority to tell Mrs. Wilson to leave, and that Mrs.Wilson should "get the hell out of here." Thompson toldher that Mrs. Simons could ask her to leave the front of thebuilding,where the store was located. Thompson arosefrom his chair and walked toward the door through whichMrs.Wilson had entered the plant area. Mrs. Wilsonfollowed him and asked if he was going to refuse to hire herbecause of the union activity. Thompson told her that upuntil then Respondent had not hired anyone who had beendischarged by A & S. Thompson also told her that Mr.Simons had mentioned to him that Mrs. Wilson hadreported A & S to the health authorities. Mrs. Wilson thenleft the plant.According to Respondent's Vice President Seals, whenRespondent commenced the Cleburne operation, it adopt-ed a policy against hiring anyone who had been previouslydischarged by A & S and so instructed Thompson. Sealstestified that the policy had been adhered to.The General Counsel contends that Mrs. Simons was anagent of Respondent and that Mrs. Wilson was refusedemployment by Respondent because of her activities onbehalf of the Union. Respondent contends that Mrs.Simons had no authority to speak or act for Respondentand that Mrs. Wilson was not hired because of her previousdischarge by A & S which her application disclosed.In addition to the facts set forth above relating to Mrs.Simons' capacity in the plant there is some additionalevidence relating to the agency contention. Thus, in late21During her exit interview, the personnel manager also indicated atestify, andMrsWilson testified without contradiction that on Septemberbelief that MrsWilson was mentally ill.4 Mrs Simons mentioned that Mrs Wilson had started the union "stuff " 122Although several employees who testified that they handed outhave credited Mrs. Wilsonleaflets on some occasions did not identify MrsWilson as one of those23MrsWilson testifiedwithout contradiction concerning her jobpresent at the time, Mr and Mrs Simons and Mrs Ledbetter did notapplication, and f have credited her 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly in the plant at breaktime, Floorlady Ledbetter askedthe employees to remain in the plant becauseMrs. Simonswanted to talk to them. Mrs. Simons spoke to theassembledoperators. She said that she had loved the older girls thathad worked for her and would learn to love thenew girls aswell. She expressed regret thatsome girlshad quit the weekbefore and advised the employees not to worry aboutlayoffs or lack of work. She told them that Respondent hada history of providing ample work for its employees. Finallyshe told them that if they had any problems concerningtheir production or work to feel free to come to her"because she still had a little something to say about it."On another occasion in early August Mrs. Simons passedout copies of a notice of a changein insurancebenefits tothe employeesand, sometimeafter the refusal to hire Mrs.Wilson, she was observed performing some of the duties ofan office employee who was absent from work.There is substantial evidence to conclude that after thecommencement of Respondent's operations at the formerA & S plant, Mrs. Simons was clothed with apparentauthority to speak for Respondent. Although the employeeswere informed of the change in their employment, there isno evidence that they were told the details of therelationship between Respondent and A & S or Mr. andMrs. Simons. There is similarly no evidence that they weretold that Mrs. Simons had no role with Respondent, andfrom outward appearances there were strong indicationsthat she continued to have a voice in the running of theplant.Whether or not she didso asa courtesy toRespondent,asSealstestified,Mrs. Simons activelyrecruited and hired additional employees to work in theplant at the time that A & S was winding up its operations,so that Respondent'smachineswould be manned when itcommenced operations. Although Respondent required A& S employees to fill out applications for employment withRespondent, all A & S employees were hired by Respon-dent, and Respondent did nothing to negate the impressionnew employees gained that Mrs. Simons had recruited andhired them in Respondent's behalf. Mrs. Simons continuedafter the transfer to have access to the entire plant andperformed functions which appeared to be for Respondentrather than A & S. When she spoke to the employees inJuly, the employees were asked to stay to hear her by Mrs.Ledbetter, an admitted supervisor. The insurance letterwhich Mrs. Simons delivered informed the employees ofbenefits that they were to receive as employees ofRespondent. In view of the fact that Mrs. Simons hadpreviously been a member of management for A & S, andin the absence of any steps taken by Respondent to informthe employees that Mrs. Simons no longer had authority tospeak formanagement,I find that Respondent permittedMrs. Simons to hold herself forth as a member ofmanagement and that it was reasonable for employees toconclude that Mrs. Simons spoke for Respondent.24Mrs.Wilson to be sure was not an employee ofRespondent at the time of the transition. She was notpresent at the July speech and had no occasion to observeMrs. Simons in the plant until September 4 when sheapplied for employment. Unlike other employees she didnot have the same reason as other employees to believeMrs. Simons continued as an agent of Respondent. Thus,the question remains whether Mrs. Simons' conduct in thepresence of Plant Manager Thompson and in the light ofhis response warrants the inference that Mrs. Wilson wasrejected as an applicant for employment because of herunion activities.The undisputed evidence shows that Mrs. Simons didmost of the talking while Mrs. Wilson was in the plant. Sheasserted authority to bar Mrs. Wilson from the plant, andThompson only partially disputed her authority.Mrs.Simons' outburst followed on the heels of Mrs. Laxton'squestioning of Mrs. Wilson about her union activities afterMrs. Laxton had delivered Mrs. Wilson's application to theplant where Mrs. Wilson next saw it in Thompson's hands.Mrs. Simons quickly associated her antipathy to Mrs.Wilson with Mrs. Wilson's efforts to help the Union,as wellas her report of A & S to health authorities 3 years before,after Mrs. Wilson's discharge.Thompson made no clear disavowal of Mrs. Simons'outburst. To the contrary, his first action was to effectuateMrs. Simons' instruction to Mrs. Wilson to leave by leadingMrs.Wilson to the door, and he partially confirmed Mrs.Simons' assertion of authority, answering Mrs.Wilson'squestion with a statement that Mrs. Simons had authorityto order Mrs. Wilson from the front of the building.However, in so doing, Thompson at least by implicationpartially contradictedMrs. Simonsby indicating that shelacked authority over the portion of the building where theRespondent's manufacturing operations were conducted.At the sametime,while Thompson indicated he hadpreviously been told of Mrs. Wilson's report to the healthauthorities, in response toMrs.Wilson's question as towhether she was being refused a job because of her unionactivities,Thompson replied that he had not yet hiredanyone who had been discharged by A & S.Thus the ultimate question is whether, by the latterresponse, Thompson negated any inference otherwise to bedrawn and thereby indicated Respondent's reason forrefusing to hire Mrs. Wilson. According to Seals, Thomp-son's statement reflected a policy determination made andcommunicated to Thompson at the time of Thompson'sretention as plant manager. While the General Counsel andtheCharging Party contend that there is no substantialevidence that the policy existed, the fact that Thompsonmade this statement to Mrs. Wilson as he ushered her outindicates that, unless Thompson fortuitously raised herprior discharge at this time, the policy existed and was in hismind when he terminated the interview.Certainly much suspicion surrounds the entire incident.AlthoughMrs. Laxton had no authority to speak forRespondent,her interrogation ofMrs.Wilson afterdelivering her application to the rear of the plant stronglysuggests that someone told her to ask Mrs. Wilson abouther union activities before bringing her to the rear of theplant. In the absence of testimony by Mrs. Laxton, Mrs.Simons, or Thompson, it is impossible to know whatinspiredMrs. Laxton's questions, although ordinarily onewould expect that, if Mrs. Simons had no authority to hire,24PearsonCorporation,138 NLRB 910;Jackson DailyNews,90 NLRB565. BOGART SPORTSWEAR MFG. CO.621itwas Thompson to whom the application was deliveredand who would ordinarily have originated any instructionsto Mrs. Laxton. However, the record otherwise affords littlebasis to evaluate the claim that Mrs. Wilson was rejectedbecause of a policy against hiring those who had beendischarged by A & S. There is no indication as to whetheranyone other than Mrs. Wilson had been discharged by A& S and, if so, whether anyone else who had beendischarged by A & S had applied for employment withRespondent.The policy asserted by Respondent was not unreasona-ble.While the Simons no longer had a managerial role inthe manufacturing operation and Thompson was new tothe plant, Mrs. Ledbetter continued as the direct supervisorof the operation in the same position she had held with A &S for some time before. It would be clearly reasonable forRespondent to have taken the position that anyone whomA & S had discharged in the past was an unlikely prospectfor reemployment under Mrs. Ledbetter's supervision in thefuture.In sum, while there are factors which support theinference thatMrs.Wilson was rejected because Mrs.Simons identified her as responsible for union activities, Ifind the evidence too closely in balance to conclude that itwas that reason rather than application of the policydescribed by Respondent which caused her rejection byThompson. Accordingly, I find that Respondent did notviolate Section 8(a)(3) of the Act by its refusal to hire Mrs.Wilson.E.The Changed Insurance BenefitsOn August 4, 1969, Respondent distributed or posted anotice to its employees at the Fort Worth and Cleburneplants announcing a new insurance program, as follows:TO OUR EMPLOYEESEffective September 1, 1969, all of our presentemployees who have been with our company for 90days will come under a hospitalization, life and sickbenefit insurance policy. This will not cost you one cent.The company will pay the entire premium. This is theplan we told you about a long time ago.Complete details of this plan will be announced toyou before September 1, 1969.This is just another step we have been able to take inproviding you with benefits and improved workingconditions. This has been our policy for over 18 years.We hope that you will never need to use thishospitalization and sick benefit insurance, but, if youshould, it will be a comfort to us and to you to knowthat you have insurance protection.On August 19, 1969, Respondent distributed a furthernotice supplying further details: 25TO ALL OF OUREMPLOYEESSUBJECT: Group Life, AD & D, DisabilityIncome,Hospital,Surgical,Outpatient Accident Benefits, andMajor Medical.25The evidence shows only that this notice was distributed at the FortWorth plantHowever, the record indicates that the new insuranceStarting September 1, 1969 all the above coverages asexplained below will become effective. The Companywillpay the entire cost of these coverages. Allpermanent employees who have been with the companyfor 90 days are eligible to receive these benefits. Thesebenefits will become effective on the first of the monthfollowing 90 days from the date of employment. Forexample:An employee who came to work for thiscompany June 20th would be eligible for the abovebenefits October 1st.The benefits are as follows:Bogart Sportswear, Inc.Life Insurance1,000.00AD & D1,000.00DisabilityIncome20.00Hospital30.00300.00(double &triple)(weekly,benefitsto start8th day ofaccident,15 weeksmaximum.)per day--120 daysSpecialcharges10.00--20.00AmbulanceFee100.00Maternity250.00SurgicalSchedule150.00Out-patient,AccidentchargesMajor Medical$10,000.00200.00Deduct-ible peryear40.00DailyHospitalBenefitsOur representative from the insurance company willvisit our offices Thursday, August 21st to enroll eachone of you. He will explain how you can enroll yourdependents at a small weekly cost to you. You will alsobe able to buy an additional $1,000.00 in life insurancefor 20 cents per week.program was put in effect at both plants 622DECISIONSOF NATIONALLABOR RELATIONS BOARDBefore the first of these notices was distributed, theUnion distributed a leaflet to Respondent's Fort Worthemployees on July 3, describing health and welfare benefitsprovided by the Central States Health and Welfare Fund,ILGWU. A covering note addressed to Bogart employeesinvited a comparison of their existing benefits to thoseprovided by the Union's plan, asserting, among otherthings, that thousands of union members working in Texasand nearby States were provided the benefits under its planat the expense of their employers.A number, but not all of the benefits described in theUnion's plan, were similar to those set forth in Respon-dent's August 19 letter.26Before September 1, Respondent's employees had beeneligible to participate in a group insurance plan for whichthe employees paid through payroll deductions. Thebenefits paid under that plan were not described on therecord.That plan was made available to Cleburneemployees as they went on Respondent's payroll.Fort Worth Plant Manager Groden testified that amongthe recommendations he made in August 1968, when hecame with Respondent, was a recommendation thatRespondent supply paid hospitalization, medical, and lifeinsurance for its employees.According toGroden,Respondent talked with a number of insurance companiesabout possible plans and finally settled on the plandescribed in the August 4 and 19 notices. He explained thatittook a long time and a number of meetings anddiscussions to negotiate a new plan because a largeexpenditure was involved. However, Groden did not takepart in the meetings between Respondent and insurancecompany representatives, and did not participate in theinsurance arrangements after he made his initial recom-mendation. According to Groden, the arrangements werehandled by President Bogart and Vice President Seals.Although Seals testified as to the applicability of theinsurance plans and the August 4 letter to the Cleburneemployees, he was not questioned about the decision tochange the insurance benefits or its implementation.According to Groden, at the 1968 Christmas party,Bogart spoke to the employees in general terms aboutRespondent's plans to improve employee benefits asGroden had recommended.27 He testified that Bogart laterspoke to the employees in each department about a newbonus system which was being instituted and in the courseofhiscomments again mentioned generally that theCompany was striving comments again mentioned general-ly that the Company was striving to establish a newinsurance plan and other benefits. However, according toGroden, Bogart did not mention any details as to what theimproved insurance would be, as it was still underdiscussionatthat time.28Groden testified that theinsurance changes were discussed continuously at executivelevelmeetings but he could not specify any dates when26The disability income, daily hospital rate,ambulance fee, maternity,and surgical schedule benefits described were substantially the same. Thelife insurance,accidental death and disability,and major medical benefitsset forth in the August 19 letter were either greater than those in the unionplan or not provided for in it. There were some features in the union plannot set forth in the August 19 letter,and other features in the two plans aredifficult to compare from the face of the two documents.11 Seals also testified that Bogart mentioned to the employees at thethesediscussionsoccurred.Employee Shirley Hydertestifiedthat she did not hear Bogart mention thatRespondent was working on a new insurance program atthe 1968 Christmas party, and she and Vira Bums testifiedthat they had never been told they would receive freeinsurance until they received the August 4 notice.As in the case of the vacation benefits, there is no directevidence of a connection between the grant in benefits andthe union organizing campaign. Respondent never men-tioned the Union in informing the employees of the newinsurance.Any finding that the insurance benefits werechanged to discourage the employees from their unionactivitiesmust rest on an inference to be drawn from thecircumstances, particularly the timing of the first an-nouncement of the new benefits a month after the Union'sinsurance leaflet. To offset that inference Respondent hasoffered the testimony of Plant Manager Groden that thenew insurance plan was recommended and adopted inprincipal long before the Union appeared on the scene andin process of development when the organizing campaignbegan.The testimony of Groden beyond that going to his ownrecommendation ismost insubstantial.Althoughhetestified thatmany meetings were held between Respon-dent and insurance company representatives, he did notparticipate in these meetings, and Seals, who apparentlydid,was not asked about them. Groden also testified thatthe insurance was continuously discussed at executive levelmeetings, but he could not say when these discussionsoccurred.While Mrs. Hyder's testimony is in conflict withthe testimony of Groden and Seals as to whether Bogartsaid anything at all about insurance at the December 1968Christmas party, her testimony and that of Mrs. Bums isuncontradicted that before August the employees werenever told they would receive insurance for whichRespondent would pay the entire cost.It is not unheard of to consume several months indeveloping an insurance program, but, if Groden is to bebelieved, almost a year elapsed between his recommenda-tion and the announcement of the new plan to employees,and approximately 8 months elapsed between the time ofthe Christmas party when it was allegedly first mentionedto employees and the August 4 notice. Surely if thenegotiationswere long and involved there were writtenexchanges between Respondent and prospective insurersand other documentary evidence to confirm that the newinsurance plan was under negotiation when the unioncampaign began. Yet not only was there no such evidencepresented, but Seals, identified as a direct participant, wasnot questioned about the negotiations, and Respondentrelies instead on the testimony of a witness who admittedlyhad no direct involvement in them.In sum I am not persuaded by the testimony of Grodenthat the decision to provide fully paid insurance to theChristmas party thatRespondent planned to institutean employees'hospitalization plan.28The Cleburne employeeswerenot employed by Respondent at thattime. Seals testifiedthat the Cleburne employeeswere told of Respondent'sexisting insurance plan whentheyjoined Respondent'spayroll in May.However,he testified that he did not know whethertheywere told aboutRespondent's future insurance plans. BOGART SPORTSWEAR MFG. CO.623employees had been made by Respondent before the Unionever appeared on the scene. Rather I find that the decisionwas influenced and caused by the Union's organizingcampaign and its publication to employees of its owninsurance program which it asserted was available withoutcharge to employees whom it represented elsewhere.Accordingly, I find that the new insurance plan wasannounced and placed in effect in violation of Section8(a)(1) of the Act.29Texas District Council, is a labor organization within themeaning of Section 2(5) of the Act.3.By announcing and granting improved vacation andinsurance benefits to its employees to discourage unionactivity, by coercively interrogating employee James Allen,and by discriminatonly discharging James Allen, Respon-dent has engaged in and is engaging in unfair laborpracticesaffectingcommerce within the meaning ofSections 8(a)(1) and (3) and 2(6) and (7) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent violated Section 8(a)(1)and (3) of the Act, I shall recommend it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. Although I shallrecommend that Respondent be required to cease anddesist from announcing or granting to its employeesincreased benefits for the purpose of discouraging unionactivities,nothing in the Recommended Order is to beconstrued as requiring Respondent to rescind vacation orinsurance benefits previously granted to its employees.As I have found that Respondent discriminatorilydischarged JamesAllenon June 18, 1969, I shallrecommend that Respondent be ordered to offer himimmediate and full reinstatement to his former or asubstantially equivalent position without prejudice to hisseniority or other rights and privileges and to make himwhole for any loss of earnings he may have suffered byreason of the discrimination against him by payment to himof the amount he normally would have earned as wagesfrom the date of his discharge to the date of the offer ofreinstatement, less net earnings, to which shall be addedinterest at the rate of 6 percent per annum in accordancewith the formula set forth in F.W. Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716.Upon the basis of the above findings of fact and theentire record in this case I make the following:CONCLUSIONS OF LAW1.Bogart Sportswear Mfg. Co., Inc., is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.InternationalLadies'GarmentWorkers'Union,29 See In 7 above The complaints, as amended, allege separateviolations at Fort Worth and Cleburne based on the announcement andinstitutionof the new insurance plan The evidence shows that theannouncement of the plan at Cleburne was almost concurrent with thestart of open union activities by the employees in the Cleburne plant It islikely,asSeals' testimony indicates, that the plan would have beenRECOMMENDED ORDERUpon the basis of the above findings of fact, conclusionsof law, and the entire record in the case and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I recommend that Respondent, Bogart Sport-swear Mfg. Co., Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in International Ladies'Garment Workers' Union, Texas District Council, or anyother labor organization by discriminating in regard to thehire or tenure of employees or any term or condition oftheir employment.(b)Coercively interrogating employees with respect totheir concerted or union activities.(c)Announcing or granting to employees increasedbenefits for the purpose of discouraging union activities.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form labor organizations, to join or assistInternationalLadies'GarmentWorkers'Union, TexasDistrictCouncil,or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in any other concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection or to refrain from any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer James Allen immediate and full reinstatementto his former or a substantially equivalent position withoutprejudice to his seniority or other rights and privilegespreviously enjoyed.(b)Make James Allen whole for any loss he may havesuffered by reason of the discrimination against him in themanner set forth in the above section of this decisionentitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsrelevant and necessary to a determination of compliancewith paragraphs 2(a) and (b) above.(d) Notify the employee named in paragraph 2(a) above ifpresently serving in the Armed Forces of the United Statesof his right to full reinstatement upon application inextended to the Cleburne plant whether or not the organizing campaignwas extended to the Cleburne plant. Accordingly, I do not find that theextension of the plan to the Cleburne plant was motivated by the unionactivitiesat that plant However, as I have found that the plan wasinstituted in response to the union activities at Fort Worth, theannouncement and institution of the plan at both plants violated the Act 624DECISIONSOF NATIONALLABOR RELATIONS BOARDaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(e) Post at its Fort Worth and Cleburne, Texas, places ofbusinesscopiesoftheattachednoticemarked"Appendix."30 Copies of said notice, on forms provided bytheRegionalDirector for Region 16, after being dulysigned by Respondent's authorized representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 16, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.31IT IS FURTHER RECOMMENDED that the allegations in thecomplaint not found to have been sustained in the Decisionherein be dismissed.30 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andallobjections thereto shall be deemed waived for all purposes. In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcingan Order of the National Labor Relations Board."" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas takento comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence, it has been found that we violated the NationalLabor Relations Act, and we have been ordered to post thisnotice to inform employees of their rights.The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through representativesthey chooseTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these thingsWe have also been ordered to assure our employees that:WE WILL NOT do anything that interferes with theserights.You are free to join International Ladies' GarmentWorkers' Union, Texas District Council, or any otherunion, and by majority choice, to select any union torepresent you in bargaining with us.WE WILL NOT fire you or punish you or treat youdifferently in any way because you join or favor aunion.WE WILL NOT question you about your unionmembership or activities.WE WILL NOT attempt to discourage you fromsupporting a union by giving you improved vacations,insurance, or other benefits.Ithas been found that we discharged James Allenbecause of his union activities and membership and that hisdischarge violated the Act.WE WILL offer to restore James Allen to his job andseniority.WE WILL make up any pay he may have lost becauseof his discharge with 6 percent interest.DatedByBOGART SPORTSWEAR MFG.CO., INC.(Employer)(Representative)(Title)Thisis an officialnotice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerningthis noticeor compliance withits provisions may be directed to the Board's Office, Room8A24, Federal OfficeBuilding,819 Taylor Street, FortWorth, Texas 76102, Telephone 817-334-2921.